143 , rig '@@

» `£
OCtober 02, 2015
To:Clerk ' ,
Court of Criminal Appeals _
201 w. 14th st. Rm 106 73701 RECEl\/ED|N
P.O. Box 12308 ' _ COURyOFCRwMNAgAQQFMF

Austin, Texas 78711
From:Mr.Ernest E. Gaines #1364192 GCT()SL’J
Mark w. Michael Unit

266‘* FM 2054 ‘ _ abstas@§ia,€l@rk

Tennessee Colony, Texas 75886

Re:The State of Texas vs. Ernest Edward Gaines?F05-56570-S

Dear Court of Criminal Appeal Clerk,
. l'm having problems with the

District ClerkxFelicia Pitre of Dallas County fileing my five mo-

tions on my appeal. . _

On August 26, 2015 a letter by certified mail signed for on Au-
gust 31, 2015 enclosed was Defendant's Right of Appeal, Defendantfs
'Notice of Appeal and Pauper Oath Appointment of Attorney on Appeal,
Notice of Appeal, Affidaviteof;lndigeny,_and Motion_for-New Trial
in the above styled and number\cause. Please file these five mot-
ions and bring it to the attention of the Courtl And l request th-
at a copy of this order shall be sent to the Defendant by the
Clerk of this Court. On September 10, 2015 l written court appoint-_
ed public defender Mrs.Julie Lesser the same letter as this one.Mrs.
Lesser wrote me a letter on August 12, 2015, which I recieved on
August 18, 2015 from Mark W. Michael Unit mailroom supervisor Mrs.
Hannah legal mail. 1 also written on September 10, 2015 the same
letter to the Clerk of the Court 282nd Judicial District Court
Dallas County, Texas;asking have the-District Clerk Ms.Felicia
Pitre forward the five motions l ask her to file with your. On
September 189 2015 l written the-Clerk of the Court 282nd Judicial
District Court Dallas County, Texas an ask if she receive my five
motion filed to your court! No one has responsed to the letter's
live written to all these person of the courts about my appeal on
Article 64.04 Findings on the Chapter 64 hearing by Judge Amber
Given"Davis on August 12, 2015 this Court FINDS that had these re"
sults been available during the trial of the offense, it is NOT
reasonable probable that Gaines would not have been convited.

My request to you would you please please find out the filed dated
of my appeal? The status update on my appeal since l have done the
proper procedure in file my Notice of Appeal with the Courts?(

Thank you for your assistance! ig ',
S_lncerely,' %Z-, -/ \ ~

Mr.Ernest E. Gaines

 

P.S. WE have just came up off of Administration Lockdown from Sept-

ember 10, 2015 until September 25,_2015 so, that l could get some
Stamps to write you about this matter! Please help me, l requested
Or my appeal on time! ' `

c.c.;File.